Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The Status of Claims  
Claims 1-11 are pending. 

 The Lack of Unity
 

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 

Group I, claims 1-5, and 11 are drawn to a compound according to  formula I with improved solubility and altered pharmacokinetic properties 
	
    PNG
    media_image1.png
    197
    231
    media_image1.png
    Greyscale

	wherein DX-- is an active pharmaceutical ingredient (API) or a drug substance and; X is either O, or NR; Z is selected from Cl--, Br--, I--, mesylate, tosylate, tetrafluoroborate, carbonate or phosphate. R is H, CH.sub.3, lower straight chain or branched chain alkyl, alternatively X can also be part of a 3-7 membered ring when there is a bond present between R and another atom on D.
	Group II, claims 6-10 are drawn to a process for the preparation of compound of formula (I) and intermediates, salts thereof as claimed in claim 1 comprising the steps of: i) reacting an active pharmaceutical ingredient (API) of formula D-XHn with nictotine acid derivative of (100) in the presence of a base and optionally with a catalyst and/or a dehydrating agent to obtain the compound of (200) ,wherein Y is selected from halides such as F, Cl or Br, and OH and X is selected from O, N, S or P; and, n=0 to 3 depending on the valency of X, ii) reacting (200) with alkyl halide and optionally with a catalyst as counter ion to obtain compound of (300) of formula (I); optionally, reacting an active pharmaceutical ingredient (API) of formula D-XHn with 3,3'-(oxybis(carbonyl))bis(1-methylpyridin-1-ium) iodide to obtain compound (300) ; Optionally, converting the iodide counter ion of compound (300) to another counter ion by adding a catalyst and appropriate counter ion to obtain the compound (400). Wherein M.(-). is any counter ion selected from iodide, chloride, bromide, mesylate, tosylate or tetra flouroborate or any other pharmaceutically acceptable anion and the counter ion is either one or more counter ions to balance the charge.
	A.	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  

	The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“ requirement of unity of invention ”).
	PCT Rule 13.2 states “ Where a group of  inventions is claimed in one and the same 	international application, the requirement of unity of invention referred to in Rule 13.1 	shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same  or corresponding special technical features. The expression “ special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
In the instant case, the invention of Group I is directed to the compound according to  formula I with improved solubility and altered pharmacokinetic properties, whereas the process for the preparation of compound of formula (I) and intermediates, salts thereof as claimed in claim 1 comprising the steps of: i) reacting an active pharmaceutical ingredient (API) of formula D-XHn with nictotine acid derivative of (100) in the presence of a base and optionally with a catalyst and/or a dehydrating agent to obtain the compound of (200, ii) reacting (200) with alkyl halide and optionally with a catalyst as counter ion to obtain compound of (300) of formula (I); iii) optionally, reacting an active pharmaceutical ingredient (API) of formula D-XHn with 3,3'-(oxybis(carbonyl))bis(1-methylpyridin-1-ium) iodide to obtain compound (300) ; iv) optionally, converting the iodide counter ion of compound (300) to another counter ion by adding a catalyst and appropriate counter ion to obtain the compound (400). 
	According to Horwell et al (WO 92/04038), it has described a compound in the following:

    PNG
    media_image2.png
    312
    574
    media_image2.png
    Greyscale
. However, this compound which is the same as the invention of the Group I has been prepared in different steps from the invention of Group II.  Therefore, there is no special technical feature of Group II required in Group I. There is no single general inventive concept and no unity of invention for the method or the processes as defined in 37 CFR 1.475.
37 CFR 1.475 states that a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combination of categories:
a.	A product and a process specially adapted for the manufacture of said product; or
       b.	A product and a process of use of said product; or
       c.	A product, a process specially adapted for the manufacture of the said 
product, and a use of the said product; or
d.	A process and an apparatus or means specially designed for carrying out the said process; or 
e.  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specially designed for carrying out the said process.

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of GROUPS I-II are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  
The chemical compounds of GROUP I are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure  or (2) the alternatives do not all belong to a recognized class of chemical compounds (see pages 6-12, compounds#1-1001-1013, j-xiii).  
The chemical compounds of GROUP II are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure  or (2) the alternatives do not all belong to a recognized class of chemical compounds (see pages 6-12, compounds#1-1001-1013, j-xiii).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
B.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        7/25/2022